DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending. Claims 1 and 22 are independent.  Claim 1 is amended in the response filed 7/19/2022.
Response to Amendment
The rejection of claims 1-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,948,826 B2 is withdrawn in light of Applicant’s arguments.
The rejection of claims 1-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn.  
The rejection of claims 1-22 under 35 U.S.C. 103 as being unpatentable over Schneble (US 3,269,861) in view of Egbe et al. (US 2016/0152930 A1) is withdrawn.  
The rejection of claims 1-22 under 35 U.S.C. 103 as being unpatentable over Schneble (US 3,269,861) in view of Lee (US 2006/0094613 A1) is withdrawn.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-22 are allowable upon consideration of applicants’ information disclosure statement and consideration of the prior art.  
The prior art most pertinent to the instant claims is Egbe et al. (US 2016/0152930 A1).  Egbe et al. teach a stripper solution for removing photoresist from substrates [0064] comprising: about 5 weight % to about 95 weight % primary solvent comprising diethylene glycol butyl ether; See [0030-0034]. About 5 weight % to about 50 weight % of a secondary solvent; [See 0031]. About 0 weight % to about 5 weight % of an inorganic base such as potassium hydroxide as claimed in [0039 and 0040]. About 2 weight % to about 30 weight % of an amine; See [0021] encompassing the same claimed alkanolamines. And about 0 weight % to about 10 weight % of other corrosion inhibitors selected from the group of resorcinol, glycerol, xylitol, sorbitol, are taught in [0051-0052]. Limitation to wherein the solution is essentially free of a quaternary ammonium hydroxide; and wherein the solution is free of a surfactant is taught in [0035, 0036] and examples. Egbe does not teach a sulfur containing solvent. And [0015] teach the same alcohols being claimed. See page 2 and [0032 and 0057]. 
However, Egbe et al. do not teach or suggest the claimed copper (II) nitrate hemi(pentahydrate) corrosion inhibitor.  Upon an updated search Korgel et al. (US 2011/0171789A1 was found using the claimed copper II nitrate hemi pentahydrate in a a process of making semiconductors, and Pollard (US 2009/0036344) A1 was found teaching a resist stripper solution comprising an aqueous solution of copper II nitrate salt in general with the other claimed ingredients, however a combination rejection was not made as one of ordinary skill would not be motivated to pick the claimed copper (II) nitrate hemi(pentahydrate) corrosion inhibitor of Korgel in the resist stripper solution of Pollard.
None of the prior art of record teach or suggest the claimed resist stripper solution comprising the claimed copper (II) nitrate hemi(pentahydrate) corrosion inhibitor with the other claimed solvents and inorganic base and amine having the recited flash point and being essentially free of quaternary ammonium hydroxide and in the claimed amounts as is recited by the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761